UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6346



JOHN WICK FALKENSTEIN, JR.,

                                              Plaintiff - Appellant,

          versus


EARL BESHEARS, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-3081-PJM)


Submitted:   July 14, 1998                  Decided:   July 29, 1998


Before WILKINS and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Wick Falkenstein, Jr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Annabelle Louise Lisic, OFFICE OF THE AT-
TORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. Falkenstein v. Beshears, CA-97-3081-PJM (D. Md. Feb.

6, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2